This is an original petition in habeas corpus, in which the petitioner, Samuel Harbor Thompson, alleges that he is unlawfully restrained of his liberty by Stanley Rogers, sheriff of Oklahoma county, Okla. The petitioner further alleges that he is restrained without authority of law. An alternative writ was issued, returnable March 17, 1938, at 10 o'clock a. m. at the Criminal Court of Appeals' courtroom, in the Capitol Building, Oklahoma City, Okla.
A response was filed admitting the petitioner was in custody at the time the petition was filed, alleging he had been legally tried in the district court of Grady county, Okla., and sentenced to imprisonment in the state penitentiary at McAlester, Okla., for a period of three years; that the sentence was imposed upon the defendant on January 7, 1930; that a commitment was issued to the sheriff of Grady county, Okla., and before the sheriff had transmitted the prisoner to the penitentiary at McAlester, and between the 1st and 8th day of February, 1930, petitioner escaped from the county jail of Grady county, Okla., and he is now in custody under the original conviction and sentence to be transmitted to the penitentiary at McAlester, Okla., to serve the term of his sentence.
Testimony was taken, and after reading the petition and response, and hearing the testimony and argument of counsel for petitioner and respondent, and considering the facts, the court is of the opinion that the petitioner is not entitled to the relief prayed for. The rule to show cause is therefore discharged and the writ denied, and petitioner remanded to the sheriff of Oklahoma county, Okla. *Page 86